Citation Nr: 0201262	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  01-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.


REPRESENTATION

Appellant represented by:	Daniel N. Opena, Agent


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim of basic eligibility for VA disability benefits.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the new and material evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 1991) 
applies to the reopening of claims that were disallowed for 
any reason, including those claims for establishing status as 
a claimant.  See D'Amico v. West, 209 F.3d 1322, 1326-1327 
(Fed. Cir. 2000).

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veterans Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.


FINDINGS OF FACT

1.  In June 1999 the RO determined that the appellant's 
spouse did not meet basic eligibility requirements for VA 
benefits.  




2.  Additional evidence submitted since the June 1999 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final June 1999 determination 
wherein the RO determined that the appellant's spouse did not 
meet the basic eligibility requirements for VA benefits is 
not new and material, and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the June 1999 
determination wherein the RO found that the appellant's 
spouse had no valid service in the Armed Forces of the United 
States is reported in pertinent part below.

In December 1953 the service department determined that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.



In April 1999 a claim for dependency and indemnity 
compensation (DIC) was submitted by the appellant.

In June 1999 the RO denied the appellant's claim for DIC 
benefits, finding that the appellant's spouse did not have 
the required service in the armed forces of the United States 
to be eligible for VA benefits.  

The evidence submitted subsequent to the June 1999 
determination wherein the RO denied the appellant's claim of 
entitlement to DIC benefits on the basis that her spouse did 
not have qualifying military service is reported in pertinent 
part below.

In June 2000 the appellant again submitted a claim for DIC 
benefits.  She submitted multiple documents with this claim.  
The documents include a copy of the certificate of death from 
Office of the Civil Registrar General.  There are medical 
records from Veterans Memorial Medical Center and Hospital.  
A copy of certificate of relief from active duty discharge 
from the Commonwealth of Philippines, Philippine Army was 
submitted.  A copy of certification from the Headquarters, 
Philippines Ryukyus Command dated in November 1947 was 
submitted.  

Also submitted were a copy of the appellant's spouse 
processing affidavit for the Philippine Army Personnel dated 
in October 1945; a copy of a marriage certificate; a copy of 
an affidavit prepared by the appellant's spouse in April 
1987; a copy of certification from the Adjutant General, 
Armed Forces of the Philippines dated in June 2000; and a 
copy of a joint affidavit prepared in August 2001. 




Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Basic Eligibility

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

The law authorizes the payment of a pension to a "veteran" 
of a war who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).

The term "veteran" is defined by law as a person who served 
in the active miliary, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1(d) (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6 (2001).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a) 
(2001).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Office, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, is 
included for compensation benefits.

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits. 38 C.F.R. § 3.8(c) and 
(d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.8(d)(1), (2) (2001).


For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by 
the service department. A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that 
it is a true and exact copy of the 
document in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of the VA, the 
document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 
3.203(a) (2001).  However, where the 
appellant does not submit evidence of 
service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification 
of service from the service department.


The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

As noted above, the new regulations contain an amendment of 
the definition of new and material evidence and rules 
prescribing certain VA duties in the context of an attempt to 
reopen a finally decided claim.  However, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii)).  

As this claim to reopen was already pending on the effective 
date of the new regulations, and as the new regulations 
expressly apply only to newly-filed claims, this appeal will 
be decided under the previous version of the regulations, as 
set forth above.

The Board is satisfied that all relevant facts pertaining to 
the issue on appeal have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the appellant's claim, including 
any relevant records adequately identified by her as well as 
authorized by her to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).

As set forth above, VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been offered the opportunity to submit evidence and argument 
on the issues on appeal, and has done so.  

The appellant and her representative have been apprised of 
the evidence needed to substantiate the claim on appeal.  
Both were advised of the nature of the RO's adjudication, 
evidence reviewed and needed, and application of criteria.

The Board is of the opinion that any assistance beyond what 
has already been provided is not required in this case 
because there is no reasonable possibility that it would aid 
in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim.

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns now to an evaluation of the appellant's claim 
on the merits.


Analysis

New and Material Evidence

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Evidence has been submitted which was not in the record at 
the time of the June 1999 determination.  The evidence 
presented since the June 1999 determination includes 
statements by the appellant, medical records of treatment of 
the appellant's spouse, affidavits, and certifications.  

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to basic eligibility for VA disability 
benefits.  38 C.F.R. § 3.156(a).

The medical evidence, statements by the appellant, 
affidavits, and certifications are new, as they were not 
previously of record, and they are not cumulative of other 
evidence already on file.

However, they are not material because they bear no relevance 
to the issue in this case.  Such evidence does not bear 
directly and substantially upon the matter under 
consideration; that is, basic eligibility for VA benefits.  
Such an issue turns on the nature of the military service of 
the appellant's spouse.  

The documents submitted by the appellant in support of her 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  

Therefore, these documents may not be accepted by the Board 
as verification of her husband's service for the purpose of 
receiving VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

There is no contention that the service as verified by the 
service department is erroneous in such a way as to warrant a 
further request to the service department to verify or re-
certify additional military service. See Sarmiento v. Brown, 
7 Vet. App. 80 (1994).

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen her claim 
of basic eligibility for VA disability benefits.  38 C.F.R. § 
3.156(a).

As new and material evidence has not been submitted to reopen 
the appellant's claim of basic eligibility for VA disability 
benefits, the claim is not reopened.  Accordingly, the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of basic eligibility for VA disability 
benefits, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

